 



EXHIBIT 10.44
Mobility Electronics, Inc.
Non-Employee Director Long-Term Incentive Plan
Restricted Stock Unit Award Agreement
          This Restricted Stock Unit Award Agreement (the “Agreement”) is made
this ___ day of                     ,                      (the “Grant Date”) by
and between Mobility Electronics, Inc. (the “Company”) and
                                         (the “Participant”).
          WHEREAS, Participant is receiving an award of restricted stock units
pursuant to the Mobility Electronics, Inc. Non-Employee Director Long-Term
Incentive Plan (the “Plan”); and
          WHEREAS, it is a condition to Participant receiving the restricted
stock unit award that Participant deliver an executed version of this Agreement
to the Company;
          NOW THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the Company hereby awards
restricted stock units to Participant on the following terms and conditions:
          1. Award of Restricted Stock Units. The Company hereby grants to
Participant a total of 22,500 restricted stock units (the “Units”) subject to
the terms and conditions set forth in this Agreement.
          2. Vesting Schedule. Subject to the terms and conditions of this
Agreement, the Units shall vest upon the occurrence, and subject to the terms
and conditions, of the following (the occurrence of such event referred to
herein as the “Vesting Date”):
          A. Time Based Vesting: Upon the three (3) year anniversary of the
Grant Date, one hundred percent (100%) of the Units shall vest automatically;
          B. Death; Disability or Retirement: In the event the Participant
ceases to be a member of the Board of Directors of the Company by reason of his
or her death, total and permanent disability (as certified by an independent
medical advisor appointed by the Company prior to such termination), or
retirement, a prorated number of Units shall vest automatically upon such death,
disability or retirement, determined by multiplying the number of Units by a
fraction, the numerator of which is the number of complete months of continuous
service during the three (3) year period following the Grant Date and the
denominator of which is twelve (36). The balance of the Units subject to the
provisions of this Agreement which have not vested shall automatically be
forfeited by the Participant; and
          C. Change in Control: Upon a “Change in Control,” as defined below,
one hundred percent (100%) of the Units shall vest automatically. A “Change in
Control” shall mean the occurrence of one or more of the following events:
(i) any person within the meaning of Section 13(d) and 14(d) of the Securities
Exchange Act or 1934, as amended (the “Exchange Act”), other than the Company
(including its subsidiaries, directors or executive officers) has become the
beneficial owner, within the meaning of

1



--------------------------------------------------------------------------------



 



Rule 13d-3 under the Exchange Act, of 50 percent or more of the combined voting
power of the Company’s then outstanding common stock or equivalent in voting
power of any class or classes of the Company’s outstanding securities ordinarily
entitled to vote in elections of directors (“voting securities”); (ii) shares
representing 50 percent or more of the combined voting power of the Company’s
voting securities are purchased pursuant to a tender offer or exchange offer
(other than an offer by the Company or its subsidiaries, directors or executive
officers); (iii) as a result of, or in connection with, any tender offer or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board or of any
successor to the Company; (iv) following the date hereof, the Company is merged
or consolidated with another corporation and as a result of such merger or
consolidation less than 50 percent of the outstanding voting securities of the
surviving or resulting corporation shall then be owned in the aggregate by the
former stockholders of the Company, other than (1) any party to such merger or
consolidation, or (2) any affiliates of any such party; or (v) the Company
transfers more than 50 percent of its assets, or the last of a series of
transfers results in the transfer of more than 50 percent of the assets of the
Company, or the Company transfers a business unit and/or business division
responsible for more than 35% of the Company’s revenue for the twelve-month
period preceding the month in which such transfer occurred, in either case, to
another entity that is not wholly-owned by the Company. Any determination
required above in this subsection (v) shall be made by the Compensation
Committee of the Board of Directors of the Company, as constituted immediately
prior to the occurrence of such event.
          3. Restrictions. This Agreement and the Units granted pursuant hereto
shall be subject to the following restrictions:
                  A. Termination of Agreement and Rights to Units. Any unvested
Units subject to this Agreement shall be automatically forfeited upon the
Participant’s termination of service as a member of the Board of Directors of
the Company for any reason other than death, total and permanent disability (as
certified by an independent medical advisor appointed by the Company prior to
such termination), or retirement.
                  B. Non-Assignability. Unless otherwise determined by the
Compensation Committee of the Board of Directors of the Company, the Participant
may not sell, assign, transfer, discount, or pledge as collateral for a loan, or
otherwise anticipate any right to payment under the Plan or this Agreement other
than by will or by the applicable laws of descent and distribution.
          4. Form and Timing of Payment. Any vested Units shall be paid by the
Company in shares of the Company’s common stock, par value $0.01 per share (the
“Shares”) on a one-to-one basis on, or as soon as practicable after, the Vesting
Date, unless the Participant irrevocably elects in writing to defer the payment
of such Units in a manner approved by the Compensation Committee of the Board of
Directors of the Company.

2



--------------------------------------------------------------------------------



 



          5. Tax Withholding. Upon the vesting of any Units, the Participant
shall have the option to tender to the Company, and the Company shall accept, a
sufficient number of Shares necessary to satisfy the Participant’s and the
Company’s tax withholding obligations
          6. Change in Capital Structure. The terms of this Agreement, including
the number of Units subject to this Agreement, shall be adjusted as the
Compensation Committee of the Board of Directors of the Company determines is
equitably required in the event the Company effects any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, spin-off, combination, repurchase or exchange of shares or other
securities of the Company, or similar corporate transaction.
          7. No Rights as a Stockholder. The Participant shall have no rights as
a stockholder with respect to any Shares until the date of the issuance and
delivery of such Shares.
          8. No Right to Directorship. This Agreement shall not be construed as
giving the Participant the right to remain as a member of the Board of Directors
of the Company. The Company may at any time remove a member of the Board of
Directors of the Company free from any liability or any claim under the Plan or
this Agreement.
          9. Participant Bound by Plan. The Participant hereby acknowledges that
a copy of the Plan and the Prospectus for the Plan has been made available to
him or her and the Participant agrees to be bound by all the terms and
provisions of the Plan.
          10. Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the Grant Date and the provisions of this Agreement,
the provisions of the Plan shall govern.
          11. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the legatees, distributees and personal representatives of the
Participant and the successors of the Company.
          12. Governing Law. This Agreement shall be governed by, and
interpreted under, the laws of the State of Arizona without regard to conflicts
of law provisions thereof, and the Participant and the Company irrevocably
consent to the exclusive jurisdiction of and venue in the federal and/or state
courts located in Phoenix, Arizona.
               [Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Agreement as of the day
and year first above written.

                  MOBILITY ELECTRONICS, INC.
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

     The undersigned Participant hereby accepts, and agrees to, all terms and
provisions of the foregoing Agreement. If you do not sign and return this
Agreement, you will not be entitled to the Units.

     
 
Signature
   
 
   
 
Print Name
   
 
   
 
Social Security Number or
Commerce ID Number
   
 
   
 
Address
   

4